John B. Clark, the life beneficiary of the residuary estate passing by the will of the decedent, appeals from an order of the Surrogate’s Court of Kings County, (1) denying his application for payment of $13,000 on account of what is bequeathed to him by the will; (2) denying his application for leave to submit and file, in support of his application for payment, the affidavit and consent of David C. Clark, the remainderman, verified October 3, 1940; and (3) granting the applicant’s motion for a reargument of his application first mentioned and on such reargument adhering to the court’s original decision, with ten dollars costs to the executor. Order *975affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.